Citation Nr: 0521944	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-15 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for recurrent right 
shoulder dislocation, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for anatomical loss of 
right bicep muscle, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased rating for a right 
musculocutaneous nerve injury, currently evaluated as 10 
percent disabling.

4.  Entitlement to a compensable rating for a scar of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 until 
September 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran filed a notice of disagreement with the 
RO's decision in June 2003.  The RO then issued a subsequent 
rating decision in February 2004, addressing other 
disabilities stemming from the veteran's shoulder surgery, 
(i.e., muscle, nerve, and scar matters), followed by a 
Statement of the Case (SOC) in April 2004.  The veteran 
perfected his appeal in April 2004.

It appears that the rating decision and SOC upon which this 
appeal was based listed one issue as a scar on the left, 
rather than right, shoulder.  As such, the Board has 
recaptioned the issue to correctly reflect the veteran's 
injury.  

It is noted that in reviewing a file, the Board must consider 
all documents submitted prior to its decision and review all 
issues reasonably raised from a liberal reading of these 
documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  
Where such review reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue or, if appropriate, remand or refer the 
issue to the RO for development and adjudication; however, 
the Board may not ignore an issue so raised.  Id.  In this 
case, the veteran indicated in his substantive appeal in 
April 2004 that he wanted a Total Disability Rating Based on 
Individual Unemployability.  However, no action appears to 
have been taken by the RO.  Because the requisite steps have 
not been performed in order to convey jurisdiction on the 
Board to adjudicate this matter, this issue is referred to 
the RO for appropriate action.

The issues of entitlement to increased ratings for impairment 
of the humerous and for a right musculocutaneous nerve 
injury, as well as entitlement to a compensable rating for a 
scar of the right shoulder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a severely disabled bicep muscle in his 
right arm.

2.  A 40 percent disability rating is the highest disability 
rating available for the anatomical loss of bicep muscle.


CONCLUSION OF LAW

Criteria for a disability rating in excess of 40 percent for 
anatomical loss of bicep muscle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.73, 
Diagnostic Code (DC) 5305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Where entitlement to compensation has been 
established and a higher initial disability rating is at 
issue, the level of disability at the time entitlement arose 
is of primary concern.  Consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

While the appeal concerning the evaluation of the veteran's 
recurrent right shoulder dislocation was developing, the RO 
assigned a separate 40 percent evaluation for the anatomical 
loss of right bicep muscle.  A 40 percent disability rating 
is assigned under 38 C.F.R. § 4.73, Diagnostic Code 5305, for 
severe limitation of function of the flexor muscles of the 
elbow, namely the bicep muscle.  This 40 percent rating is 
the highest schedular rating allowed under the rating 
schedule for this type of disability.  The Board has 
considered whether a compensable rating could be assigned 
under a different diagnostic code, but no other diagnostic 
codes apply to the specific disability.  

The Board has also considered whether an extraschedular 
rating is required to appropriately compensate the veteran 
for the bicep disability.  The VA schedule of ratings will 
apply unless there are exceptional or unusual factors, which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. 
§ 3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

In February 2004, the veteran presented for treatment at the 
VA orthopedic clinic.  The physician indicated that the 
veteran had significant atrophy in the biceps and brachialis 
musculature, but noted that he has decent elbow flexion and 
supination of the forearm, both of which showed at least 4/5 
strength.  There was no indication that the veteran was 
unable to use his right arm.

In this case, the veteran has not identified any specific 
factors, which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings, and the Board has been 
similarly unsuccessful.  The veteran has not required 
frequent periods of hospitalization on account of the 
anatomical loss of his bicep muscle, and his treatment 
records are void of any finding of exceptional limitation due 
to the loss of his bicep muscle beyond that contemplated by 
the schedule of ratings.  The Board notes that the veteran 
was provided with the most severe rating available under the 
rating schedule for a bicep injury in recognition that his 
injury would be disabling.    

Consequently, the Board finds that the maximum rating 
currently assigned under the rating schedule adequately 
reflects the clinically established impairment experienced by 
the veteran, and a compensable rating is not warranted on an 
extraschedular basis.

II.  Veterans Claims Assistance Act Compliance

When VA receives a complete or substantially complete 
application for benefits, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), it is required to notify the claimant and 
his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the veteran's 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
September 2002.  Since this letter fully provided notice of 
elements (1), (2), (3) and (4), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  With respect to element (4), the Board notes that 
the RO's letter specifically informed the veteran that more 
evidence was required and requested that the veteran either 
send, or identify to VA, any additional evidence pertaining 
to his claim, and there is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.  

Further, by virtue of the rating decision on appeal, and the 
statement of the case (SOC), VA provided notice of the 
evidence needed to substantiate an increased rating claim.  
The veteran was also supplied with the complete text of 
38 C.F.R. § 3.159 by the April 2004 SOC, and he has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA provided the 
veteran with a VA examination in September 2002 and has 
remanded several issues in this case where additional 
development is needed.  The veteran was also offered the 
opportunity to testify before the Board.  Although he 
initially indicated that he wanted to testify in December 
2003, the veteran later indicated that he did not want a 
Board hearing in April 2004.
 
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to an increased rating for the anatomical loss of 
right bicep muscle above 40 percent disabling is denied.


REMAND

In the cover letter accompanying his substantive appeal, the 
veteran indicated that each of his service-connected 
conditions had become more severe, and requested that the 
Board remand his case in order to obtain missing medical 
records and to provide a VA examination.

A review of the veteran's claims folder reveals that the most 
recent medical treatment record is dated in February 2004, 
roughly six months after the veteran's shoulder surgery.  
Given the fact that the veteran has been undergoing treatment 
for his shoulder since that time, that there is no mention of 
the veteran's scar in the post surgery treatment records, and 
in an effort to assist the veteran in substantiating his 
claim, the Board concurs with the veteran's assessment that a 
VA examination is appropriate in order to most effectively 
evaluate the nature of his service-connected disabilities.  

As such, this matter is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to identify any 
private, medical care providers and 
supply the VA with the necessary releases 
to obtain the records.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Birmingham, 
Alabama for treatment from February 2004 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  Following receipt of any private 
treatment records identified by the 
veteran and his VA treatment records, 
schedule the veteran for an examination.  
The examiner should be provided with the 
veteran's claim file and asked to fully 
review it.  Any opinion rendered should 
be supported by a complete rationale.

(a)  With regard to the veteran's right 
shoulder, the examiner should:

?	Evaluate the range of motion of the 
veteran's right arm; 

?	Comment on the functional loss due 
to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on 
movement; 

?	Comment on any fibrous union of the 
right humerous, if any is seen; and

?	Comment on any scar on the right 
shoulder, indicating the size of the scar 
in square inches, any limitation of 
motion caused by the scar, any underlying 
tissue damage, and any pain associated 
with the scar;

(b)  With regard to the veteran's right 
musculocutaneous nerve, the examiner 
should comment on whether there is 
complete or incomplete paralysis of the 
nerve, and, if there is incomplete 
paralysis, whether the paralysis is mild, 
moderate, or severe; and 

(c)  After evaluating the extent and 
nature of the veteran's service-connected 
disabilities, the examiner should render 
an opinion as to the effect of the 
veteran's service-connected disabilities 
on his employability.

4.  Then, after ensuring the VA 
examination report is complete, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


